








EXHIBIT 10.4

EARNOUT AGREEMENT




This EARNOUT AGREEMENT (this “Earnout Agreement”) is made this 11th day of
March, 2011, and entered into by and among PRATTCENTER, LLC, an Alabama limited
liability company (“Seller”), and INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C.,
an Delaware limited liability company (“Purchaser”).




RECITALS:




A.

Seller and Inland Real Estate Acquisitions, Inc. (“Original Purchaser”) entered
into that certain Contract dated as of December 23, 2010, as amended (the
“Contract”) for the purchase and sale of improved real property commonly known
as Prattville Town Center, located at 2754 Legends Parkway, Prattville, Alabama,
as more particularly described in the Contract (the “Property”).  




B.

Original Purchaser assigned the Contract to Purchaser;




C.

Pursuant to the Contract, the parties agreed that if the leasable space at the
Property was not one hundred percent leased to tenants satisfying the Earnout
Conditions (as hereinafter defined) paying full rent as of the date of closing
under the Contract (the “Closing”), they would enter into an agreement to
provide for the ongoing right of Seller to market, lease and perform other
actions necessary to earn payment of the Earnout Amount (as hereinafter
defined).




D.

All capitalized terms in this Earnout Agreement have the same meanings as in the
Contract unless expressly provided otherwise herein.




NOW, THEREFORE, in consideration of the premises, the covenants and agreements
hereinafter set forth and in furtherance of the parties’ understanding, it is
agreed as follows:




1.

At Closing an amount equal to $26,948,509.68 (the “Initial Purchase Price”) is
to be paid to Purchaser.




2.

At Closing, the sum of $2,467,235.68 (the “Earnout Amount”) will not be paid to
Seller pursuant to the terms of the Contract, and subject to the terms of this
Earnout Agreement, Seller shall have the right to earn payment of the Earnout
Amount from Purchaser with respect to certain spaces at the Property (the
“Earnout Space”), each as identified on Schedule 1.1 of this Earnout Agreement,
attached hereto and made a part hereof.




3.

At Closing, an amount equal to $504,102.96 was withheld from Seller’s net
proceeds of sale and deposited into escrow at Chicago Title Insurance Company
(“CTT”)  to fund the payment of: (i) tenant improvement allowances for the
Earnout Space in the amount of $304,410 (the “TI Escrow Amount”); and (ii)
leasing commissions for the Earnout Space in the amount of $60,882 (the “LC
Escrow Amount”); and (iii) common area maintenance charges, real estate taxes
and insurance for the Earnout Space during the Earnout Period (defined
immediately below) in the amount of $138,810.96 (the “CAM Escrow Amount”).








1
















4.

Subject to the terms of  Section 4(i) and Paragraph 13 of Schedule 3.1 attached
hereto, below, Seller shall have up to 36-months from and after March 11, 2011
(the “Earnout Period”) to submit Approved Leases (as defined below) to Purchaser
which qualify to earn all or a portion of the Earnout Amount in accordance with
the provision of this Section 4.




(a)

Seller shall have the exclusive right to market the Earnout Space during the
Earnout Period and shall have the right to retain SRS REAL ESTATE PARTNERS, LLC
or any other reputable, licensed broker (“Broker”) as the exclusive broker for
such purpose through the Earnout Period, and the listing agreement with Broker
shall not extend beyond the term of the Earnout Period as expressly defined
hereunder.  Purchaser shall have the exclusive right to lease any portion of the
Property other than the Earnout Space during the Earnout Period.




(b)

Seller shall present proposed leasing deals for the Earnout Space to Purchaser
for Purchaser’s review and approval.  Purchaser shall not withhold its consent
to any proposed lease which meets or exceeds the criteria set forth on Schedule
3.1 attached (the “Leasing Criteria”); provided, however, notwithstanding
Sections 15 and 16 of the Leasing Criteria, Purchaser hereby approves the
proposed tenant improvement allowance in an amount not to exceed $35/psf in
connection with the proposed lease with OfficeDepot, Inc for the vacant 20,294
sf space within the Property. Purchaser shall execute any lease which
substantially complies with the Leasing Criteria in all material respects (an
“Approved Lease”) within five (5) business days after Purchaser’s receipt
thereof.  Seller may present lease deals to Purchaser which do not comply with
the Leasing Criteria in all material respects and Purchaser shall have the right
of approval over such proposed lease deals in its sole discretion and upon such
approval by Purchaser, if any, such lease shall be deemed to be an Approved
Lease.




(c)

Seller shall be deemed to have earned a portion of the Earnout Amount upon
satisfaction of each of the following  (the “Earnout Conditions”):




(i)

presentation to Purchaser of an Approved Lease signed by the applicable tenant;

(ii)

such tenant has accepted its premises as being in the condition required by the
terms of an Approved Lease and has taken possession of such premises;

(iii)

such tenant has opened for business within its premises, and such tenant is
paying full rental payments, including its prorata share of CAM, real estate
taxes and insurance, as provided for in such Approved Lease;

(iv)

Seller has provided Purchaser with an estoppel certificate executed by the
tenant with regard to such Approved Lease in the form attached hereto as Exhibit
A;

(v)

Purchaser shall have received an updated title search of the Property, performed
at Seller’s expense, which shows no liens or notices of work of record related
to such Approved Lease (applicable for any post-Closing construction of
buildings and related improvements by Seller upon the Property only);





2
















(vi)

Seller has provided Purchaser with a certificate of occupancy or its local
equivalent with regard to the leased premises; and

(vii)

Seller has provided evidence reasonably acceptable to Purchaser that all leasing
commissions and tenant improvement work with regard to or as required by such
Approved Lease have been paid in full, including copies of final lien waivers
with regard to any Work within the premises.




(d)

The Earnout Amount so earned by Seller with regard to an Approved Lease for a
portion of the Earnout Space meeting the Earnout Conditions together with the
amounts described in Section 6 below, if any, shall be paid to Seller by
Purchaser within ten (10) business days after the later of written notice from
Seller to Purchaser, and satisfaction of the last of the Earnout Conditions
(“Earnout Closing”).




(e)

The portion of the Earnout Amount earned at the time of an Earnout Closing shall
be calculated as follows:




Base rent (less slippage) at the rate applicable to the Approved Lease or leases
on an annualized basis (such base rent in no event to exceed 110% of the pro
forma annual base rent for such space per the rent roll attached hereto as
Schedule 2.1) divided by a base rent divider of .82251.  




The amount payable by Purchaser to Seller shall be reduced by: (x) leasing
commissions and tenant improvement allowances for which Seller has
responsibility and not otherwise paid by Seller to the applicable tenant or are
not funded into escrow pursuant to the terms of this Earnout Agreement, and (y)
the estimated cost of any incomplete Post Closing Earnout Work which is the
subject of the Post Closing Earnout Work Notice (as defined in Section 4(g)
below).




(f)

Seller shall have the right to utilize: (i) the LC Escrow Amount to satisfy the
payment of agents and brokers pursuant to Approved Leases on a tenant-by-tenant
basis, and (ii) the TI Escrow Amount to pay for tenant improvement work pursuant
to Approved Leases on a tenant-by-tenant basis; provided however, to the extent
the LC Escrow Amount and the TI Escrow Amount are respectively not sufficient to
satisfy such payments on a tenant-by-tenant basis, Seller shall be responsible
for payment of any shortfall on a tenant-by-tenant basis.  That part of the LC
Escrow Amount and the TI Escrow Amount remaining upon the expiration of the
ninety (90) day period following the Earnout Period as referenced in Section
4(i) below for Earnout Space not then leased to tenants for which Seller has not
been paid a part of the Earnout Amount at an Earnout Closing, shall (upon the
expiration of such 90-day period following the Earnout Period) promptly be
released by CTT to Purchaser.




(g)

Seller, at its sole cost and expense, shall be responsible for all landlord’s
work required in connection with any Approved Lease, if any (including any
call-backs), after Closing (“Post Closing Earnout Work”).  Seller’s obligations
under this Section 4(g) shall survive Closing until Seller completes such Post
Closing





3
















Earnout Work. Purchaser shall have the right, at Purchaser’s sole discretion and
upon at least five (5) days written notice prior to an Earnout Closing (“Post
Closing Earnout Work Notice”), to retain the estimated cost of any such Post
Closing Earnout Work from the Earnout Closing for each Approved Lease.




(h)

Seller shall assign any warranties to Purchaser, at Seller’s sole cost, and
Purchaser shall be responsible for all Landlord maintenance and repair expenses
under each Approved Lease (except to the extent provided in Section 4(g),
above).




(i)

If Seller shall have fully satisfied the Earnout Conditions set forth in (i)
through (iv) and (vi) above prior to the expiration of the Earnout Period and
one or more components of Earnout Conditions set forth in (v) and (vii) are not
then satisfied as of the expiration of the Earnout Period, Seller shall have an
additional period of 90-days from the expiration of the Earnout Period solely
for the purpose of satisfying the Earnout Conditions set forth in (v) and (vii).




(j)

A condition precedent to any Earnout Closing is that Seller shall then be in
material compliance with the terms of the Post Closing and Indemnity Agreement,
of even date herewith (the “Post Closing Agreement”), entered into between
Seller and Purchaser as part consideration of the agreement of Purchaser to
close upon the acquisition of the Property with issues therein described then
unresolved.




5.

Purchaser hereby grants to Seller and its representatives the right to enter the
Property to: (i) perform any Post Closing Earnout Work required with regard to
an Approved Lease; and (ii) to show the Earnout Space to prospective tenants.
 Purchaser shall cooperate with Seller in all reasonable respects in Seller’s
performance of any Post Closing Earnout Work.  Seller shall indemnify, defend
and hold Purchaser and its agents and employees, harmless from and against any
and all causes of action, damages, losses, demands, judgments, liens, claims,
costs, and expenses (including reasonable attorney’s fees and court costs) which
arise or occur in connection with Seller showing the Earnout Space to
prospective tenants and also: (a) any matter related to bodily injury, death or
property damage caused by Seller or its contractor in connection with the
performance of the Post Closing Earnout Work, and (b) any mechanics lien claim
arising in the performance of the Post Closing Earnout Work. Seller, or Seller’s
contractor, shall purchase and maintain, with a company or companies lawfully
authorized to do business in the State of Georgia, comprehensive general
liability insurance and insurance for protection from claims under worker’s or
workmen’s compensation acts and other employee benefit acts which are
applicable, claims for damages because of bodily injury, including death, and
from claims for damages, other than for the Post Closing Earnout Work itself, to
property which may arise out of or result from the performance of the Post
Closing Earnout Work, whether actually performed by Seller or a
contractor/subcontractor or anyone directly or indirectly employed by any of
them.  This insurance shall be written for not less than $2,000,000.00 and shall
include contractual liability insurance applicable to Seller’s obligations.
Purchaser hereby agrees to indemnify, defend and hold Seller and its agents and
employees, harmless from and against any and all causes of action, damages,
losses, demands, judgments, liens, claims, costs, and expenses (including
reasonable attorney’s fees and court costs) which arise or occur in connection
with any matter related to bodily injury, death or property damage caused by
Purchaser or its agents in connection with the performance of the Post Closing
Earnout Work. Seller shall assign to Purchaser all





4
















warranties in respect of the Post Closing Earnout Work.  Seller’s and
Purchaser’s obligations under this Section shall survive the last of the Earnout
Closings for a period of twelve (12) months.




6.

From and after the date of Closing, from the CAM Escrow Amount, Purchaser shall
have the right to draw an amount monthly in advance (pro rated for any partial
month) equal to monthly CAM, real estate taxes and insurance with respect to the
Earnout Space until the completion of an Earnout Closing with respect to such
Earnout Space, and such amount shall be reduced, as applicable, as portions of
the Earnout Space are so completed.  Likewise, any sums allocated to the Earnout
Space pursuant to Schedule 1.1 attached hereto on a space by space basis for
leasing commissions, tenant improvement allowances and common area maintenance
charges, real estate taxes and insurance which sums are not utilized to satisfy
the Earnout Conditions for a specific Approved Lease or otherwise disbursed to
Purchaser as hereinabove provided in the first sentence of this Section 6, shall
be released to Seller upon an Earnout Closing for such Approved Lease.  In no
event shall Seller’s obligation with respect to monthly payments under this
Section extend beyond the Earnout Period.  Purchaser and Seller hereby agree to
reconcile CAM payments made by Seller to Purchaser pursuant to the terms of this
Earnout Agreement in the manner described by Paragraph 4 of the Post Closing
Agreement.




7.

Upon the occurrence of an Earnout Closing in accordance with the terms of this
Earnout Agreement, Purchaser shall pay to Seller the portion of the Earnout
Amount earned with respect to the applicable Approved Lease together with the
amounts described in Section 6, above, if any.  Upon the expiration of the
Earnout Period, Seller expressly waives any right to any remaining Earnout
Amounts with respect to any Earnout Space which has not as of the expiration of
the Earnout Period fully satisfied the Earnout Conditions.




8.

All notices, certificates, requests, demands, materials and other communications
hereunder shall be in writing and deemed to have been duly given (1) upon
delivery by hand to the appropriate address of Purchaser or Seller as set forth
in this Earnout Agreement, or (2) the following business day after mailed by
overnight courier or overnight mail for guaranteed next business day delivery.
 All notices shall be addressed to the following addresses or to such address as
may be given hereafter in writing to all parties to this Earnout Agreement:  




To Seller:

Prattcenter, LLC

1111 Metropolitan Avenue, Suite 700

Charlotte, NC 28204

Attn:  Thomas E. McMillan, III







With a copy to:

Michael Robbe, Esq.

1111 Metropolitan Avenue, Suite 700

Charlotte, North Carolina 28204







To Purchaser:

Inland Diversified Prattville Legends, L.L.C.

c/o Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road





5
















Oak Brook, Illinois  60523

Attn:  Matthew Tice




With a copy to:

The Inland Real Estate Group, Inc.

Attention:  Robert Baum, General Counsel

2901 Butterfield Road

Oak Brook, Illinois  60523




9.

This Earnout Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama.




10.

This Earnout Agreement shall be binding upon Purchaser and Seller and their
respective

successors and assigns; provided neither Seller nor Purchaser shall be released
from liability with regard to the obligations of this Earnout Agreement
notwithstanding any assignment of this Earnout Agreement by Seller or Purchaser.




11.

No individual or entity other than Purchaser and Seller and their successors and
assigns shall have any rights under this Earnout Agreement or any right or claim
to the Earnout Amount as a result of this Earnout Agreement.




12.

A breach of this Earnout Agreement by Purchaser or Seller shall be deemed a
breach of the Contract, and Purchaser and Seller shall have all contract action
remedies for such breach under the laws of the State of Alabama with regard to
the enforcement of this Earnout Agreement.




13.

This Earnout Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Earnout Agreement.  A scanned (pdf) copy of any executed original
of the signature page of this Earnout Agreement shall be deemed to be the same
as the delivery of an executed original. At the request of any party hereto, the
other parties shall confirm scanned transmissions by executing duplicate
original documents and delivering the same to the requesting party.




14.

In any case where this Earnout Agreement provides that Seller is required to
obtain a consent or other approval from Purchaser, such approval will be deemed
given if Purchaser fails to respond, in writing, to a written notice seeking
approval accompanied by material reasonably sufficient for Purchaser to evaluate
the request (and otherwise satisfying the requirements of this Earnout
Agreement), within five (5) business days after receipt of such notice, and such
failure to respond continues for three (3) business days after the receipt of
Purchaser of a second notice, provided that such second notice has a legend in a
prominent place in capital letters stating ATTENTION PURCHASER:  YOU WILL BE
DEEMED TO HAVE CONSENTED TO AND APPROVED THE MATTER REQUESTING IN THIS NOTICE IF
YOU FAIL TO RESPOND TO THIS NOTICE IN WRITING WITHIN THREE (3) BUSINESS DAYS
AFTER YOUR RECEIPT OF THIS NOTICE (the “Deemed Approved Provision”).







[Signatures on following page]





6
















IN WITNESS WHEREOF, the parties hereto have executed this Earnout Agreement as
of the date first above written.




SELLER:




                                   PRATTCENTER, LLC, an Alabama limited
liability company




                                   By: /s/ Thomas E. McMillan, III

                                   Title: Manager

                                   Name: Thomas E. McMillan, III







         PURCHASER:




INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a Delaware limited liability
company




 By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation,   

 its sole member







 By:

/s/ Sharon Anderson-Cox

 Name:

Sharon Anderson-Cox

         Its:

Vice President





7
















SCHEDULE 1.1




EARNOUT SPACE ESCROWS




 

 

 

TI

Comm

NNN

 

 

Tenant

 

 SF

$15.00 PSF

$3.00 PSF

$6.84 PSF

TOTAL

 

Old Circuit City

20,294

$304,410

$60,882

$138,810.96

$504,102.96




TOTALS

20,294

$304,410

$60,882

$138,810.96

$504,102.96







IN NO EVENT SHALL THE INITIAL PURCHASE PRICE PLUS ALL EARNOUT

AMOUNTS EXCEED 110% OF PRO FORMA RENT





8
















Schedule 2.1




RENT ROLL








9
















Schedule 3.1




LEASING PARAMETERS




1.

The proposed use shall be a use typically found in retail centers of this type.

2.

The proposed use shall be subject to Purchaser’s reasonable right of approval
based upon the proposed tenant use in consideration of duplicate uses at the
Property and duplicate uses at properties of the same size and class as the
Property (other than cell phone service providers which may be duplicative).

3.

The proposed lease must provide for tenant sales reporting at a minimum of
annually with monthly being the preferred method.  The exception being “National
Credit Tenants;” defined as a minimum of $350 million in annual gross sales.
 Notwithstanding the forgoing, Seller will utilize commercially reasonable
efforts to require tenants to report sales.

4.

The proposed use shall not violate any exclusives (nor any prohibited uses)
existing in any other tenant’s lease or covenants existing in any other
documents of record.

5.

The lease is for an original term of not less than 5 years, nor more than 15
years.

6.

No concessions shall be provided to the tenant (e.g., free rent, CAM, taxes,
insurance relief, TI’s) which would be at Purchaser’s expense. Concessions
granted at Seller’s expense are permitted, subject to Purchaser’s approval and
the terms of these Leasing Parameters (e.g. #16).

7.

All leases (other than leases with national tenants and tenants in excess of
7,500 square feet) shall be prepared substantially in accordance with the small
shop tenant lease form approved by Purchaser during the Study Period subject to
commercially reasonable variances and prevailing market parameters such as those
found in the existing center.

8.

The proposed tenant or operator has successful retail and/or business operating
experience including, but not limited to, three years in the type of business to
be operated at the leased premises.  In the absence of three years experience,
the proposed tenant must be an approved franchisee of a recognized franchisor.

9.

Intentionally Omitted.

10.

The proposed non-national credit tenant and/or lease guarantor has an aggregate
net worth of at least three years of the total aggregate annualized rent,
including all expenses, for any tenant of the leased premises, together with a
credit rating reasonably acceptable to Purchaser. Additionally, guarantor shall
have liquid assets equivalent to 12 months of aggregate rent at the time of
lease execution. In addition, Purchaser shall have the reasonable right to
approve any so-called “national tenants,” and/or “national credit tenant,” which
is then experiencing financial and/or sales difficulties as documented by
independent third party reports.

11.

Said leases shall average at least 10% increases every five years.





10
















12.

The tenant’s lease will not include rent reductions or early termination clauses
of any kind prior to the end of the 5th lease year except for customary casualty
and condemnation provisions; provided, however, a portion of the Property (not
to exceed 4,000 square feet in the aggregate) may be subject to leases which
contains a termination clause which is effective as of the end of the 3rd lease
year.

13.

In addition to tenant’s base rent, the leases will include 100% reimbursement
for taxes, insurance and common area maintenance (subject to caps on increases
in CAM which are consistent with market conditions and conservative estimates of
said increases and as approved by Purchaser), including either a 10% (of CAM)
administrative charge or a 4% management fee.  Provided, however, that caps on
CAM shall not apply to the so-called “uncontrollable expenses” in any event:
snow removal and fuel related surcharges.

14.

Purchaser shall act in a commercially reasonable manner and in good faith during
its review and determination of the credit worthiness of any tenant and/or
guarantor.  Purchaser agrees to respond to Seller deliveries of tenant/guarantor
credit information within 5 business days after its receipt by Purchaser,
otherwise said tenant/guarantor credit worthiness shall be deemed approved by
Purchaser.

15.

Tenant improvement allowances, free rent, leasing commissions and similar costs
shall be subject to Purchaser’s reasonable approval and shall be paid by Seller
or otherwise credited to Purchaser for payment when due.

16.

Tenant improvement allowances provided in a proposed lease shall be at market
rates, not to exceed $35.00 per square foot for 1st generation space (over
vanilla shell).

17.

No proposed tenant shall be: (i) under common ownership and/or control of
Seller, nor (ii) related (in the context of familial relations and also in the
context of business relations) to Seller or its respective constituent partners,
members, owners, etc.





11
















EXHIBIT A

 FORM OF ESTOPPEL CERTIFICATE







To:

Inland Diversified Prattville Legends, L.L.C.,

and its collective lenders successors and assigns (“Purchaser”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox







Re:

Lease Agreement dated                                   and amended
                               (“Lease”), between
                                                                                    as
“Landlord”, and
                                                                          , as
“Tenant”, guaranteed by
                                                                         (“Guarantor”)
for leased premises known as
                                                                                                          (the
“Premises”) of the property commonly known as
                                                                                                                                          (the
“Property”).




1.

Tenant hereby certifies that the following represents with respect to the Lease
are accurate and complete as of the date hereof.




a.  Dates of all amendments, letter

                                                            

agreements, modifications and waivers

                                                            

related to the Lease




b. Commencement Date

                                    




c.  Expiration Date

                                    




d.  Current Annual Base Rent

                                    

Adjustment Date

Rental Amount




e.  Fixed or CPI Rent Increases

                                                       

                         




f.   Square Footage of Premises

                                    




g.   Security Deposit Paid to Landlord

                                    




h.   Renewal Options

           Additional Terms for                

________ years at $                    per year




i.  Termination Options

Termination Date ______________                                  

Fees Payable _________________




2.

Tenant further certifies to Purchaser that:




a.

the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;





12
















b.

the Lease has not been assigned and the Premises have not been sublet by Tenant;

c.

Tenant has accepted and is occupying the Premises, all construction required by
the Lease has been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given;

d.

Tenant is open for business or is operating its business at the Premises;

e.

no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

f.

Landlord has no obligation to segregate the security deposit or to pay interest
thereon;

g.

Landlord is not in default under the Lease and no event has occurred which, with
the giving of notice or passage of time, or both, could result in a default by
Landlord;

h.

Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

i.

Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date (except as stated in paragraph 1(i));

j.

Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

k.

Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property;

l.

no hazardous wastes or toxic substances, as defined by all applicable federal,
state or local statutes, rules or regulations have been disposed, stored or
treated on or about the Premises or the Property by Tenant;

m.

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein;

n.

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws;   

o.

the Lease does not give the Tenant any operating exclusives for the Property;

p.

Tenant is not affiliated with Seller in any way or manner through common
ownership and/or control; and

q.

Rent has been paid through ______ __, 2011.




3.

This certification is made with the knowledge that Purchaser is about to acquire
an ownership interest in the Property.  Tenant further acknowledges and agrees
that Purchaser (including its lender), their respective successors and assigns
shall have the right to rely on the information contained in this Certificate.
 The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.




[TENANT]

By:                                                    

Its:                                                     

 

Date:                                 , 2011  








13





